Citation Nr: 0402592	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  02-11 746	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
lumbar spine disability, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for service-connected 
cervical spine disability, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.

The appellant had active duty for training in the Army from 
May 1993 to August 1993.  He subsequently served on active 
duty in the Marine Corps from May 1994 to April 1995.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia that, in part, denied the appellant's claims of 
entitlement to increased ratings for his lumbar spine and 
cervical spine disabilities, rated as 20 percent and 30 
percent respectively.

In October 2003, a Travel Board hearing was conducted at the 
RO before the undersigned, who is the Veterans Law Judge 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b).  
A transcript of that hearing has been associated with the 
claims file.

The Board notes that the appellant's claim of entitlement to 
a total disability evaluation based on individual 
unemployability (TDIU) by reason of service-connected 
disability was denied in the June 2000 rating decision.  
Because the appellant has apparently neither initiated nor 
completed the procedural steps necessary for an appeal on 
this issue, the Board has not included it in its 
consideration of the issues on appeal.

The Board further notes that the appellant has raised the 
issue of entitlement to service connection for a left 
shoulder disorder secondary to the cervical spine disability.  
See Travel Board Hearing Transcript pp. 6-7.  The matter is 
referred to the RO for appropriate action.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below.

The evidence of record includes information that the 
appellant has applied for Social Security Administration 
(SSA) disability benefits.  The United States Court of 
Appeals for Veterans Claims (Court) has held that where there 
has been a determination that the veteran is entitled to SSA 
benefits, the records concerning that decision are often 
needed by the VA for evaluation of pending claims, and must 
be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Therefore, the medical records from SSA pertaining 
to any application for benefits or original award of 
disability benefits and any continuing award of benefits 
should be requested and associated with the claims file.

The appellant's back and neck disabilities have not been 
evaluated using the Diagnostic Code for intervertebral disc 
syndrome.  Nonetheless, the Board notes that the criteria for 
evaluating intervertebral disc syndrome were revised during 
the pendency of this appeal.  See 67 Fed. Reg. 56509-56516 
(September 4, 2002).  Where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  
Therefore, VA must consider if one version is more favorable.  
If the amended version is more favorable, VA is to apply the 
amended version from the effective date of the amendment and 
the pre-amendment version for any period preceding the 
effective date; however, the effective date cannot be earlier 
than the effective date of the change.  In applying either 
version, all evidence of record must be considered.  See 
VAOPGCPREC 3-2000; VAOPGCPREC 11-97.  The RO has not 
considered whether the appellant's back disability or his 
neck disability should be evaluated using the revised 
criteria for evaluating intervertebral disc syndrome.  In the 
Board's opinion, the appellant could be prejudiced as a 
result of the Board deciding the claim under the new criteria 
before the RO has done so.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The Board notes that, while the case was in appellate status, 
the Court clarified the scope of the duty to assist 
provisions contained in the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
particular, the Court has found that the provisions of 
38 U.S.C.A. § 5103(a) must be fulfilled satisfactorily before 
a case is ready for Board review.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-374 (2002).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002), and any other applicable legal 
precedent.  In particular, the RO must 
notify the appellant of the information 
and evidence needed to substantiate his 
two claims on appeal and of what part of 
such evidence the Secretary will attempt 
to obtain on his behalf and what part he 
should provide.  He should also be told 
to provide any evidence in his possession 
that is pertinent to either of his two 
claims on appeal.

2.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for his 
lumbar and cervical spine disabilities, 
not already provided.  After obtaining 
the appropriate signed authorization for 
release of information forms from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the claims on appeal, 
including all VA and private treatment, 
to the extent not already on file.  All 
pieces of correspondence, as well as any 
medical or treatment records obtained, 
should be made a part of the claims file.  
If private treatment is reported and 
those records are not obtained, the 
appellant and his representative should 
be provided with information concerning 
the negative results, and afforded an 
opportunity to obtain the records.

3.  The RO should contact the Social 
Security Administration (SSA) to obtain 
official documentation of any pertinent 
application for benefits filed by the 
appellant, including the List of Exhibits 
associated with any SSA Administrative 
Law Judge (ALJ) decision, as well as 
copies of all of the medical records upon 
which any decision concerning the 
appellant's entitlement to benefits was 
based.  All of these records are to be 
associated with the claims file.

4.  After obtaining any additional 
evidence identified by the appellant, the 
RO should schedule him for orthopedic and 
neurologic examinations to determine the 
nature, extent and severity of his 
service-connected lumbar spine and 
cervical spine disabilities.  The claims 
file must be made available to the 
examiners for review in connection with 
the examinations.  The examination 
reports should reflect review of the 
claims file.

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiners should describe all 
symptomatology due to the appellant's 
service-connected low back and cervical 
spine disabilities.  The rationale for 
all opinions expressed should also be 
provided.

In reporting the results of range of 
motion testing, the examiners should 
identify any objective evidence of pain 
and the specific limitation of motion, if 
any, accompanied by pain.  To the extent 
possible, the examiners should assess the 
extent of any pain.  Tests of joint 
movement against varying resistance 
should be performed.  The examiners 
should also describe the extent of any 
incoordination, weakened movement and 
excess fatigability on use.  The 
examiners should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the appellant describes flare-ups), and, 
to the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.

The orthopedic examiner should identify 
the presence of muscle spasm on extreme 
forward bending, loss of lateral spine 
motion in a standing position, listing of 
the whole spine to the opposite side, 
positive Goldthwaite's sign, marked 
limitation of forward bending, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint spaces.

If intervertebral disc syndrome in the 
lumbar spine or the cervical spine is 
identified, the neurologist should note 
the total duration of any incapacitating 
episodes of that disability.  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

5.  Upon receipt of the VA examination 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report 
to the VA examiner for corrections or 
additions.

6.  Thereafter, the RO should 
readjudicate the claims.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including the provisions of the 
old and new Diagnostic Code 5293; 
38 C.F.R. §§ 3.321, 4.40, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995); and 
VAOPGCPREC 23-97 (7/1/97).

7.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, §§ 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



		
ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


